 FORT VANCOUVER PLYWOOD COMPANYFort Vancouver Plywood Company and Local UnionNo. 3-3, International Woodworkers of America,AFL-CIO. Case 36-CA-2930April 4, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 3, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel andthe Charging Party filed briefs in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,1find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Fort VancouverPlywood Company, Vancouver, Washington, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I After the close of the hearing in this case but before briefs to theAdministrative Law Judge were due, Respondent filed a motion to reopenthe record for presentation of newly discovered evidence. The affidavit ofone of the attorneys filing the motion states that following the close of thehearing one of the alleged discrminatees informed him that the Unionobtained a majority of the signed authorization cards by means of threats,promises, and coercion. In addition, the attorney alleges the newlydiscovered evidence will show that approximately 20 authorization cardswere signed after the employees had been terminated and that the Unionordered those employees to backdate their signatures. The AdministrativeLaw Judge denied the motion, finding that the circumstances underlying thesigning of the 41 authorization cards had been extensively litigated, thatvarious card signers had been rigorously cross-examined, and that theRespondent had presented two witnesses, Scott Myers and James Neddo,who testified regarding the backdating of various authorization cards whichhad been signed subsequent to the employees' termination. He thereforeconcluded that no showing had been made that the additional evidencewould shed new light on the validity of the authorization cards. We find thatthe Administrative Law Judge properly denied the motion to present thisevidence. In reaching this conclusion, we note that the materials accompa-nying the motion fail to indicate any specific evidence which would affectthe results herein. In addition, Respondent's witnesses Myers and Neddoeach testified that they were present at the nonshareholder employeemeetings conducted after the mass terminations. It is apparent that theevidence underlying the motion to reopen the record has not been shown tohave been previously unavailable inasmuch as this additional evidencewould rely primarily or exclusively on what transpired at these meetings235 NLRB No. 98which Myers and Neddo had attended. Furthermore, even if such evidencewere to show that additional cards had been backdated, this fact alonewould not vitiate the finding that the Union possessed valid authorizationcards from a majority of unit employees on June 16, 1976, or that thetestimony of individuals who had participated in such backdating should begenerally discredited where such testimony related to events other thanthose surrounding the signing of authorization cards. Finally, Respondent'smotion and accompanying documents indicate that it first learned of theadditional evidence on May 3. 1977, 4 days after the hearing ended, and thatit delayed filing its motion to reopen the record until June 24, 1977. In theabsence of an explanation for this additional delay, we conclude the absenceof such an explanation provides additional grounds for denying the motion.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3 The Union asks that we order Respondent to compensate it forattorneys' fees and litigation costs incurred in connection with the presentunfair labor practice charges, for ongoing organizational costs, and for theloss of initiation fees and monthly dues from membership applicants. Anaward of attorneys' fees and other expenses is appropriate only where arespondent raises patently frivolous defenses. Tiidee Products, Inc., 194NLRB 1234 (1972). Because the defenses here are debatable, rather thanfrivolous, we make no such award.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Portland, Oregon, on April 19through 22 and April 25 through 29, 1977. The charge wasfiled June 23, 1976, by Local Union No. 3-3, InternationalWoodworkers of America, AFL-CIO, herein the Union.The complaint issued January 24, 1977, was amendedFebruary 4 and during the hearing, and alleges that FortVancouver Plywood Company, herein Respondent, hasviolated Section 8(aX)(1), (3), and (5) of the National LaborRelations Act.The parties were permitted during the hearing to intro-duce relevant evidence, examine and cross-examine wit-nesses, and argue orally. Posthearing briefs were filed forthe General Counsel, for Respondent, and for the Union.I. JURISDICTIONRespondent is a Washington corporation engaged in themanufacture of plywood at a plant in Vancouver, Wash-ington. It annually sells products valued in excess of$50,000 directly to customers outside Washington, andannually purchases materials valued in excess of $50,000directly from suppliers outside Washington.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.11. LABOR ORGANIZATIONThe Union is a labor organization within Section 2(5) ofthe Act.Ill. ISSUESThe complaint alleges:(a) That Respondent discharged its entire complement ofnonshareholder production and maintenance employees635 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(some 72 people) on June 14, 1976, because of the unionactivities of some, thereby violating Section 8(a)(3) and (1).(b) That Respondent threatened and interrogated itsnonshareholder employees concerning the Union at vari-ous times from June 9 to 14, 1976, thereby violating Section8(a)(I).(c) That the Union achieved a card majority among thenonshareholders in an appropriate unit, and that, incombination with Respondent's misconduct, warrants aremedial order that Respondent recognize and bargainwith the Union; and, therefore, that Respondent's denial ofthe Union's demands for recognition violated Section8(a)(5) and (1).The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Introductory FactsThe nature of Respondent. Respondent is a cooperativequalifying for preferred tax treatment under the InternalRevenue Code. It came into being in 1955 when 400people, each investing $4,500, acquired the business ascoequal shareholders and themselves undertook to performthe various tasks in the plant.The business is run by a seven-person board of directors,chosen from among and by the shareholders in yearlyelections. The directors at relevant times were GeraldMcChesney, chairman and corporate president; LyndonRumsey, corporate secretary; Walter Huttula; RonaldReibel; Melford Stroup; Stanley Swanson; and CharlesWright. The directors regularly meet on the third Thursdayof each month, and frequently have special meetings aswell, while continuing in their usual jobs in the plant.Special meetings can be called by either the president orthe secretary.Day-to-day implementation of board policy is delegatedto a full-time general manager, who need not be ashareholder. The general manager at relevant times wasRoland Mill, a nonshareholder with years of managementexperience in the plywood industry. Mill also served assales manager. Immediately beneath the general managerin the day-to-day operational hierarchy is a full-time plantsuperintendent, who likewise need not be a shareholder.The plant superintendent at relevant times was RichardGrenier, who began with Respondent as a shareholder-worker in 1963.Each shareholder-worker owns one share of Class "A,"or voting stock. Shares held by nonworkers are called Class"B," and are nonvoting. When the employment of ashareholder-worker ends, his share converts from Class"A" to "B" unless and until sold to an active employee.Such sales are contingent upon the approval of the board,which must satisfy itself that the prospective shareholder-worker is of good moral character and a competent worker.To this end, each "prospective" must submit to a back-ground check by Pinkerton's, Inc., and works as a nons-hareholder for a I-month "trial period." Should a prospec-tive fail on either score, the sale is disapproved and hisemployment ends.Respondent itself has acquired a number of shares fromdeparting shareholder-workers in recent years, as a meansof controlling work force size in the face of automation.There were 61 "treasury shares" at the time of the hearing.Shares ranged in value from $25,000 to $50,000 in the yearpreceding the hearing. Respondent had about 335 share-holder-workers at relevant times.The complement of production and maintenance share-holder-workers has been augmented over the years bynonshareholder employees, working alongside and inter-changeably with the shareholders. The nonshareholdercomplement generally fluctuated between 30 and 70 in the15 or so years up to June 14, 1976, although it was as low as2 or 3 on at least one occasion, in 1971. There were 76nonshareholders as of June 14, apparently an all-time high,of whom 4 were prospective shareholders in their trialperiods. The central issue in this proceeding concerns theJune 14 mass discharge of 72 of those 76, the prospectiveshaving been spared. With the possible exception of pro-spectives, Respondent has had no nonshareholder produc-tion and maintenance employees since.The employment of nonshareholders had been a matterof some controversy among Respondent's directors, pastand present, and among the shareholders generally. PlantSuperintendent Grenier testified that it had been "talkedabout" at least since 1963; Secretary Rumsey testified thatDirector Stroup had been "lobbying" for an all-sharehold-er complement since 1971 or 1972; and Director Huttulatestified that he had "pushed hard" to eliminate allnonshareholders since 1974. The view of Stroup andHuttula long had been held by President McChesney aswell.The ostensible basis for the opposition to nonsharehold-ers has been the assumption universal among cooperativesin the industry that, on the whole, they are significantly lessproductive than the shareholders, who have the incentivesof ownership. This assumption has been translated byRespondent and other cooperatives into "weighting" theworktime of shareholders as 30 percent more productivethan that of nonshareholders for certain tax purposes-apractice that seems to have Internal Revenue Serviceacceptance in principle, although the degree of weightinghas been the target of IRS challenge from time to time.The organizational onset. Organizational stirrings amongthe nonshareholders began on or about June 1, 1976,apparently induced by the directors' May 26 decision towithhold an expected 65-cent-per-hour wage increase.Respondent customarily had timed nonshareholder raisesto coincide with those at union plants in the industry,which occurred June 1. The directors previously had votedmonthly raises for the office manager and nonmanagementoffice personnel of $70 and $45, respectively, to be effectiveJune 1.First contact with the Union was made by nonsharehold-er Bryan Ross, after which an organizational meeting washeld June 9 at a Vancouver restaurant. The meeting wasattended by 17 nonshareholders and 3 union officials.Union authorization cards were distributed for signing andfor circulation among the absent nonshareholders. Sixteensigned cards at the meeting. The number grew to 41 byJune 16, some having signed after being discharged.By letter of June 14, the Union declared that it hadachieved a majority and demanded recognition in an all-636 FORT VANCOUVER PLYWOOD COMPANYemployee unit of Respondent's employees. By a secondletter, dated June 16, the Union clarified the demand unitby saying it did not include shareholders. Respondentrefused the Union's demand by letter of June 15. TheUnion's June 14 letter also demanded reinstatement of thenonshareholders discharged that day.B. The Alleged Independent Violations of Section8(a)(1)1. Paragraphs 7(a) and 9Paragraphs 7(a) and 9 of the complaint allege that, on orabout June 11, 1976, "Respondent told nonshareholderemployees they would have to start breaking in sharehold-ers in case nonshareholders 'go union on us,' " therebyviolating Section 8(a)(l).The evidence. Nonshareholder Jerry Dircksen crediblytestified that, about 7 a.m. on June 14, at the end of the"graveyard" shift, he asked Grenier and Walt Marugg, aforeman stipulated to be a supervisor, if he could beswitched from graveyard to swing shift. Grenier repliedthat he did not "see any problem with that," whereuponMarugg interjected that Respondent had better start"breaking in" the new shareholders "in case these f-ers gounion on us." With that, Grenier stated: "If they do, we'lljust shut down." Marugg did not testify, and Grenier'stestimony did not address itself to this incident.Conclusion. It is concluded that Marugg and Grenierviolated Section 8(a)(l) substantially as alleged by raisingthe prospect of nonshareholders being replaced by share-holders and of a shutdown should the Union get in.2. Paragraphs 7(b), 7(d), and 9Paragraphs 7(b), 7(d), and 9 of the complaint allegegenerally that, between June 9 and 14, 1976, Respondentinterrogated and threatened nonshareholders concerningtheir union activities, thereby violating Section 8(a)(l).The evidence. Nonshareholder John Sauter crediblytestified that, during a break sometime between June 8 and10, Harbie Diener, a foreman stipulated to be a supervisor,asked him if he had "signed up for the Union." Diener didnot testify.Nonshareholder David Kuhn testified that, during abreak on June 13, he and Ronald Reibel, a director, had aconversation in which Reibel asked him what was "goingon with the Union," what "went on" at the June 9organizational meeting, and "who was behind" the unionactivity. Reibel, in his testimony, denied that this occurred.Kuhn is credited. He was much the more forthright of thetwo, Reibel's testimony being flawed by recurrent evasionand inconsistency.I In view of the control exercised by the board of directors overRespondent's affairs and the limited number of directors, it is concludedthat Reibel, as one of them, was an agent of Respondent at relevant times.2 Finnegan sometimes worked as a ticket man or stock rustler, a positionarguably possessing supervisory indicia. The record is too inconclusiveconcerning when Finnegan so served and the content of that role, however,to permit such a finding as concerns him when he engaged in the conduct inquestion. Moreover, dunng the next to last day of the hearing, the GeneralCounsel voiced the position that "the ticket men are not supervisors."The General Counsel, in addition, cites certain allegedremarks of shareholders Clarence Finnegan, Robert Lyck-sell, Dan Stump, Harold Thompson, Red Wallum, andFred Williamson as within the scope of paragraphs 7(b),7(d), and 9, the contention being that their shareholderstatus made their conduct binding on Respondent.Conclusion. It is concluded that, by their conduct justdescribed, Diener and Reibel violated Section 8(aX1)substantially as alleged.l It is further concluded, however,that the conduct of mere shareholders cannot be attributedto Respondent; and, therefore, that Finnegan, Lycksell,Stump, Thompson, Wallum, and Williamson did notviolate the Act, whatever they may have said.23. Paragraphs 7(c) and 9Paragraphs 7(c) and 9 of the complaint allege that, on orabout June 14, 1976, "Respondent told nonshareholderemployees, in response to inquiries regarding their termina-tion that 'you guys asked for it' and 'you guys screwedyourselves' and 'you were fired for that union stuff,'"thereby violating Section 8(aX 1).The evidence. Nonshareholder Steven York crediblytestified that, during a telephone conversation on June 14in which Foreman Harbie Diener told him of the massdischarge, Diener at first gave "lack of work" as the reason,only to state in the face of York's skepticism: "Well, youknow, it was that union stuff."Nonshareholders David Kuhn, Bryan Ross, and DonaldTooley credibly testified that, in a Vancouver tavern on theafternoon of June 14, Foreman Walt Marugg stated, whenasked his reaction to the mass discharge: "You guys askedfor it; you just screwed yourselves," or words to thateffect.3As earlier mentioned, neither Diener nor Marugg testi-fied.Conclusion. It is concluded that Diener and Marugg, byexplicitly or implicitly linking the discharges to the nons-hareholders' union activities, violated Section 8(a)(1) sub-stantially as alleged.4C. The Alleged Violation of Section 8(a)(3) and (1)i. The evidenceThe nonshareholder buildup. Of the 72 nonshareholdersdischarged June 14, 41 were on the payroll at the close of1975. Seven of the remaining 31 were hired in January andFebruary 1976, 22 in March and April, and 2 in June. Theinflux in March and April was largely Grenier's idea,supported by Mill and having at least the tacit blessing ofthe board. It was prompted mainly by a disproportionateincrease in production at the glue spreaders, which createda need for more manpower at other stages of production,3 Counsel stipulated that another nonshareholder, Dan Robertson,would have testified consistently with Kuhn, Ross, and Tooley if called.4 Regardless of the legality of the mass discharge, it is no defense that thenonshareholders to whom Diener's and Marugg's remarks were addressedhad been previously discharged. As stated in Little Rock Crate & Basket Co.,227 NLRB 1406 (1977), each dischargee "remained a statutory 'employee'within the meaning of Section 2(3) of the Act, as the Board has long heldthat the term means 'members of the working class generally,' including'former employees of a particular employer.'"637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDespecially in the repatch department, to restore plant"balance." Among other things, a graveyard shift wasadded in repatch, accounting for the hire of about 15.Other reasons for the hiring upsurge were a chronicabsenteeism problem and a spate of retirements anddeaths.As balance improved, in April and May, some of thenewly hired nonshareholders were shifted from theiroriginal tasks, but none was discharged. Mill testified of thepossibility of their being needed "indefinitely," adding:"[T]hey were only hired until that surplus of inventory wasworked down, but I had no idea how long it would take."Similarly, Grenier testified that they were hired as "perma-nent, full-time employees."The discharge decision. The decision to discharge thenonshareholders was made during a special meeting of thedirectors on June 14, a Monday. It was implemented at 3p.m. that same day, at the end of the day shift. Implemen-tation coincided with neither the end of a pay period northe end of a workweek.5 The meeting began at 7 a.m. andadjourned about 12:45 p.m. All seven directors participat-ed, along with Mill and Grenier.Four of the directors testified about the meeting-McChesney, Rumsey, Huttula, and Reibel-as did Milland Grenier. The consensus is that Rumsey called it; that itwas solely his idea; and that Grenier and perhaps Mill werenot present at the very start. Rumsey testified that hisreasons for calling the meeting were Respondent's worsen-ing economic situation, his belief that too many nonshare-holders were on the payroll, and his concern that thedirectors were "out of touch" because some had been to anAmerican Plywood Association (APA) convention part ofthe previous week. These matters could not wait until thenext regular board meeting, scheduled for June 17, accord-ing to Rumsey, because that meeting already had anagenda that would consume 10 or 12 hours. Regarding thestarting time, Rumsey testified that he selected 7 a.m.because that was change time from graveyard to day shiftand one of the directors, Huttula, worked graveyard. Theminutes of the special board meetings in 1975 and 1976reveal that 7 a.m. was a common starting time.Rumsey testified that, while notice of special meetingssometimes is written, "it was all verbal" as concerns theJune 14 meeting because he wanted firsthand assurancethat each director received actual notice. He stated at onepoint that he told each of the directors, incidental to givingnotice, that the purpose of the meeting would be "todiscuss production problems and to discuss problemsthroughout the mill," and at another: "I don't remembertelling any director what was going to take place."McChesney testified that he learned of the meetingSunday night, June 13, about 9:30, when Rumsey tele-phoned him at his home. Rumsey did not intimate what themeeting was to be about, according to McChesney, andMcChesney did not ask. Although he could not recall itever having happened before, McChesney assertedly sawnothing unusual in being called at home at that hour for5 Respondent's pay periods end on the Ist and 15th of each month, andthe workweek begins at I I p.m. on Sunday, with the graveyard shift.6 Man-hour footage was defined on the record as "the average number ofsquare feet of plywood produced per man per hour."that purpose. He explained that he had returned just thatevening from a several day business trip to Washington,D.C.Huttula testified that Rumsey called him at home onFriday, June 11, to announce the meeting, and that nothingwas said about its purpose. Reibel recalled that he receivednotice Saturday evening, June 12, when Rumsey called himat home that there would be an "emergency meeting"concerning "economic conditions in the mill." Later,prompted by Respondent's counsel, Reibel revised histestimony to aver that Rumsey did not use the term"emergency"; rather, that this was Reibel's term becausehe deems every special meeting to be "abnormal." And,despite his testimony that Rumsey had said the meetingwas to deal with "economic conditions in the mill," Reibellater stated that he had "no idea" of the meeting's purposewhen it began.Mill initially testified thya the meeting "was very sud-den"; that he learned of it perhaps the day before. He laterdeclared that he received written notice from Rumsey'ssecretary the Friday before; but that, since the notice failedto specify a date, he subsequently obtained that informa-tion from Rumsey. Mill stated that he could not recallRumsey's telling him what the meeting was to involve.Grenier testified that he was first told of the meeting about7:30 a.m. on June 14-i.e., after it had begun-whenRumsey summoned him; and that he had no hint of itspurpose until he got there-"it was on the spur of themoment, and I didn't know what was coming on." Grenierusually gets advance notice of board meetings.Concerning the meeting itself, McChesney testified thathe had no idea of its purpose even as he called it to order.He continued that, after giving a "quick rundown" of histrip to Washington, D.C., he asked Rumsey why they hadbeen assembled; and that Rumsey replied that he wasworried about "the market conditions and the decliningmarket" and urged that they explore ways "of overcomingthe problems that might be foreseen in this decliningmarket." A general discussion ensued, according toMcChesney, in which the market situation and Respon-dent's efficiency in terms of man-hour footage wereexamined,6and comments were made about the superiorproductivity of shareholder-workers vis-a-vis nonsharehold-ers and about nonshareholder absenteeism. McChesneyrelated that the directors considered cutting the sharehold-ers' hourly rate of advance to meet the problem;7then,after two unsuccessful motions to trim the number ofnonshareholders, it was moved, seconded, and passed thatthey be eliminated altogether; after which the meetingpromptly adjourned.McChesney testified that the concern over the marketderived from Crow's Plywood Letter, a periodical thatissues each Friday and is received by Respondent eachMonday, which is a purveyor of price guidelines in theindustry. McChesney could not recall, however, "that weactually would have Crow's Letter there [at the meeting] atthat time." And, although stating that man-hour produc-T During the course of the year, shareholders receive advances againstyear-end earnings on an hourly basis, in lieu of wages. The hourly rate ofadvance in June 1976 was $7.638 FORT VANCOUVER PLYWOOD COMPANYtion was discussed and that sheets are maintained reflect-ing man-hour footage, he had no memory that such sheetswere used during the meeting, or if graphs, charts, digests,or papers of any kind were used in aid of the directors'evaluation. Nor could he remember if specific plywoodprices were mentioned. If they were, he was certain thatMill, as sales manager, would have been the one to do so.Other than recalling his own mention of having seen areport in Washington the previous week to the effect thatshareholders are 30 percent more productive than non-shareholders, McChesney's memory also failed him con-cerning what was said on that subject; as it did whether theabsenteeism of nonshareholders was compared with that ofshareholders. Similarly, while recalling that both Mill andGrenier offered "substantial input" during the meeting,and although conceding that he trusts Mill's judgment"absolutely" and that Grenier was the "most knowledge-able" person there in terms of Respondent's manpowerneeds, McChesney could not recall if they made anyspecific recommendations or even if they were called uponto do so. Additionally, apart from generalizing that "themajority [of the directors] felt that the shareholders couldproduce ...efficiently enough to at least hold the sameman-hour production or increase the man-hour produc-tion," he "couldn't say what any one director might havesaid in the meeting."McChesney testified that he had no knowledge of thenonshareholders' union activities when the discharge deci-sion was made, yet related that one of the directors-hecould not remember who-"mentioned that they hadheard rumors about a [union] meeting" and that thenonshareholders were "forming a bargaining unit." Hestated that they were "well into the meeting"-perhaps I-1/2 hours-when this came up; that it prompted only a"very, very limited discussion"; and that no one evincedparticular concern about it. Even so, McChesney pro-fessedly saw fit to poll the directors-but not Mill andGrenier -whether any had been contacted by or heardrumor about the Union. All supposedly replied in thenegative, apparently including the one who reported therumor in the first place.McChesney termed the poll "a minor thing," but never-theless something to be pursued before the directors tookany action-"l thought that it might be an issue in whatkind of decision we might make at that time." McChesney"would have wanted to put my decision off for a week or soto find out just exactly if we could go ahead and terminate"if the poll had disclosed that "they were organizing in someway."Although he long had favored an all-shareholder workforce, the idea of terminating the nonshareholders in totonever occurred to McChesney "as an active possibility"until the June 14 meeting, and he reputedly voted insupport of that action only because of "a price falloff of afew weeks" as revealed by Crow's. Despite his claimedreliance upon Crow's, he admittedly has no knowledge "asto what extent" Respondent's prices follow Crow's figures,instead relying "on the decision, or on the information thatthe general manager [Mill] would pass on to me." As will8 The minutes of the directors' meeting of September 16, 1976-some 3months after the nonshareholders were discharged reflect Grenier's com-plaint of "too much absence throughout the mill."be seen, Mill not only opposed total elimination of thenonshareholders, but testified that "a large part of ourorders is not related to Crow at all." As also will be seen,Crow's Plywood Letters of June 4 and 11 did not depict alandscape of unrelieved bleakness.McChesney "assumed" nonshareholder absenteeism tobe an added factor in the June 14 decision, even though hehad no recall of its being compared with that of sharehold-ers and even though, by his own admission, there was"quite a bit of absenteeism" among the shareholders bothbefore and after June 14.8Asked about his inability to reconstruct the June 14meeting in any detail, McChesney testified:It's a round-table discussion .... [I In our round-tablediscussions, it's hard to remember if anybody made aspecific recommendation. We all discuss things. It'svery, very loose. Nobody has the floor at any one time,necessarily. Other people interrupt. It's hard to saywhat any one man did. At the end of a long discussion,we will make a decision; and, then we move on.Rumsey testified that his theme-setting remarks at themeeting were that things "had gone to hell in a handbasketin a hurry"; that log costs were going up and the plywoodmarket had been declining for several weeks. The basis forhis alarm, he testified, was Crow's Plywood Letter, but hecould not recall if he "specifically pulled out" any issues ofCrow's while pressing his point. He assertedly mentioned,as well, that nonshareholder absenteeism "was prettydoggone bad" and getting worse, although citing nofigures. He had no idea before the meeting that absentee-ism would be discussed, yet claims to have laid "the folderon that" on the table in front of him for the others toreview.The superior productivity of shareholders was "banteredabout," according to Rumsey, but he could not rememberwhat was said; someone observed that the shareholdershad fewer rejects; and Swanson talked of the misuse ofveneer. Rumsey recalled Huttula's asking Grenier whyman-hour footage was slipping, but could not rememberthe answer. His memory likewise failed him whetherGrenier was asked how many nonshareholders he thoughtshould be retained, and whether Mill was asked anyquestions of that sort. Indeed, while admitting that it is"customary" for the directors to solicit the opinions of Milland Grenier in their areas of expertise, and conceding thathe trusted their judgment "in most respects," Rumseystated that he could not remember anything that was askedof either, or anything that either said.Rumsey did recall that, "right toward the end" of themeeting, three motions were made, two to trim the numberof nonshareholders and a third to eliminate them altogeth-er; that the third prevailed; and that the meeting thenadjourned. Rumsey claims to have opposed the successfulmotion, instead favoring the immediate reduction of thenonshareholder complement to about 30, then "slowlywork the 30 out" over 30 or 40 days. He testified that hedid not foresee the meeting's outcome when he called it-639 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"I had no idea how it was going to go"-and first realizedthat a large-scale discharge was a possibility at the end,coincident with the motions.Rumsey testified that he was ignorant of union activity atthe time of the meeting, only to grant that he "may have"heard "rumors" in the preceding week. If he did hearrumors, he stated, he disregarded them-"I close my earswhen rumors start humming." Rumsey could not remem-ber any mention of union activity during the meeting, orthat McChesney conduct a poll on the subject. He was "inand out" as the meeting progressed, estimating that hemissed 30 minutes in all.After once testifying that a mass discharge of suchproportions entailed no "soul searching" inasmuch as "wehad very few who had that much longevity or were thatskilled at their particularjobs," Rumsey acknowledged that"definite soul searching" was required. Even so, anddespite his alleged concern that things "had gone to hell ina handbasket in a hurry," he professed that the June 14meeting was no more important than any other, and thatsome are "much more important."Rumsey testified, in attempted explanation of his poorrecall of the meeting: "I attend so many meetings that onemeeting runs right into another quite frequently." Headded, following McChesney's lead:It's a round-table discussion, and I don't know whoasked what questions. I know what topics pretty muchwere hit upon, but as far as an individual speaking, Ihave no recollection.Huttula testified that Rumsey's opening remarks were tothis effect:We're going to have to look at ourselves as far as ourmarket condition, as far as our efficiency, and as far aswhat we can do to better our position with our high costof log[s ] coming in.A "good share of the time" after that was devoted tomarket conditions, according to Huttula, during which he"kicked a lot of numbers out" dealing with prospectivegains and losses, using Crow's Plywood Letter and Ran-dom Lengths, another industry periodical, as sources. Millwas called upon "to verify" market conditions, Huttularecalled, but he could not remember what Mill said. Norcould he recall if Mill was asked his view of the feasibilityof discharging some or all of the nonshareholders. Huttularemembered himself asking Grenier if he could run theplant without nonshareholders, and that Grenier said hecould.Sometime during the meeting, according to Huttula,someone expressed concern that the discharge of nonshare-holders at that time might be linked to the union activity.He could not recall who raised this, or if it came up beforeor after the decision had been made. It was not, inHuttula's view, "the important issue" of the meeting. Alsounrecalled was the McChesney poll. Huttula testified atone point that he "felt" before June 14 that union activitywas afoot-"you hear talk." He averred elsewhere, how-9 Shortly after Reibel became a shareholder in 1974, the shareholders'hourly rate of advance was cut from $7 to $5, allegedly because of economicduress.ever, that he had heard nothing about it before thedischarge decision.Huttula voted for the elimination of all the nonshare-holders, explaining that he had always espoused an all-shareholder complement. Despite his assertion that Rum-sey had given him no inkling of the meeting's purpose,Huttula testified that he anticipated at its start that some orall of the nonshareholders would be discharged.Reibel testified that the focus of the meeting was thedeclining plywood market and "ways to improve the profitpicture." He recalled himself making the observations thatthe nonshareholders were "quiet, aloof, and shady"; thatthey had been "very quiet in the past month"; and that hehad noticed those on the "green end"-i.e., the first floor,as Respondent's plant is laid out-talking with those on thesecond floor. Much later, and after testifying extensively ofusing the word "shady," Reibel denied that he had thusdescribed the nonshareholders.Grenier was asked if he could run the plant with a"reduced work force," according to Reibel, and said hecould. Reibel could not remember any question to orresponse by Mill, nor could he recall specific statementsmade by any director other than himself. He testified thathe had heard no rumors of union activity before themeeting, that none was reported during the meeting, andthat there was no poll by McChesney. Reibel voted that allnonshareholders be discharged, his claimed reasons beingthat shareholders "produce better because they own thecompany" and that he preferred that to having his hourlyrate of advance cut as had happened once before.9Mill's version of the meeting was that a discussionstarted "immediately" whether to "continue running likewe were" or to adopt a "cut-out-the-fat approach" consist-ing of discharging some or all of the nonshareholders. Milltestified that he gave a "verbal, up-to-date report" in whichlog costs were "projected to go up" in the face of a "downmarket." He testified elsewhere that rising log costs hadbeen a fact of life for many years, and that Respondenttherefore had "anticipated" that aspect of its June 1976situation. He assertedly did not venture "how far it [themarket] will go down, or how long it will last." During theregular board meeting 3 days later, however, he stated, asreflected by the minutes:It is hard to say what the market will do from this pointon, but hopefully it will bottom out sometime in thenear future without going much lower than the currentlist.Mill "pointed out" on June 14, as he recalled, that man-hour production "had slipped" in the preceding 4 monthsand that the reject percentage was up. He rememberedbeing asked the effect of laying off some or all of thenonshareholders, and answering that production wouldlikely, but not inevitably, decrease. He was not sure thesame question was put to Grenier. He claimed to havementioned the availability of a manning chart allegedlyprepared by Grenier a week or two before on the640 FORT VANCOUVER PLYWOOD COMPANYsupposition that there were no nonshareholders, but hadno recall of its being brought to the meeting.Mill related that both he and Grenier recommendeddismissal of only half of the nonshareholders; and thatRumsey and Swanson joined in that view while the otherswanted to discharge all. Explaining his recommendation,Mill testified of believing that was "all the 'fat' there was."At another point in his testimony, Mill stated that, while hewould "assume" that there was some fat on the payroll onJune 13-the day before-he "couldn't put my finger onany spot where there was."Except as above set forth, Mill could not "remember thespecifics at all" of the meeting, just the "general discus-sion"-"it was a year ago, and I don't remember the exactwords I said or what anybody else said, really." He couldnot recall the McChesney poll, and avowedly first learnedof the union activity a day or two later. If union activitywas mentioned in the meeting, he contended, "it neverstuck-it wasn't that significant."Grenier testified that he was called to the meeting shortlyafter it had begun; and that, before he could sit down, heheard Huttula urge, with the concurrence of McChesneyand Stroup, that there be an all-shareholder complement.Rumsey espoused a "gradual phase-out" of nonsharehold-ers, according to Grenier, and commented that there was"too much absenteeism." Huttula spoke of veneer wastageby the nonshareholders, Grenier related; and Grenierhimself claimed to have observed that efficiency had been"dropping off slowly ... for a couple of weeks" before themeeting. Otherwise, Grenier could remember nothing saidabout efficiency.Grenier assertedly could not recall if Mill made anystatements in the meeting, or if there were any remarksabout man-hour footage, or if anyone commented aboutunion activity. Grenier admittedly took no papers orreports to the meeting, nor did he do anything to preparehimself for it-"l didn't know why the meeting was called."Although some of the nonshareholders were better employ-ees than some of the shareholders in Grenier's judgment,he testified that no consideration was given to selectingpeople from both categories for discharge to meet thepurported crisis.The record contains yet another rendition of the June 14meeting-Rumsey's minutes. The minutes, on their face,are grossly incomplete. As McChesney noted: "We don'tput everything in the minutes, even though we mightdiscuss and be concerned with it." Further in that vein,Rumsey indicated that the minutes, generally, do notnecessarily embody the full essence of the meetings theyconcern. Rumsey elaborated that, if the board told Grenierin a given meeting that there was too much "fat" on thepayroll, this would not necessarily be captured in theminutes; and that, if the Union's demand letter wasdiscussed in the June 17 regular meeting, the minuteswould not necessarily show that.'0The June 14 minutes:'0 Indeed, while it is next to inconceivable that the Union's demand didnot come up during the June 17 meeting, the minutes are totally silent on thesubject.FORT VANCOUVER PLYWOOD COMPANY MINUTES OFSPECIAL BOARD OF DIRECTORS MEETING JUNE 14,1976Meeting # 24-76The meeting was called to order at 7:00 A.M. by thePresident, Jerry McChesney. All Directors were pre-sent. This constituted a quorum. Also present wasGeneral Manager, Roland Mill and Superintendent,Richard Grenier, Jr.I. Mill Operations: The Directors, management andsuperintendent reviewed current market conditions,man-hour footage, employee efficiency, veneer useage,[sic] and absenteeism of non-shareholder employees. Itwas noted that greater productivity and efficiency wasprovided by shareholder employees due to the incentiveof ownership and direct profit participation. Also notedwas the fact that the company has been purchasing itsown shares to reduce the maximum number of share-holder employees.2. Work Force Reduction: Motion made by StanleySwanson that due to current market conditions andother economic considerations, management and su-pervision be directed to curtail employment of non-shareholder employees as much as possible.Motion failed for lack of a second.3. Work Force Reductions: Motion made by StanleySwanson, seconded by Lyndon Rumsey, that due tocurrent market conditions and other economic consid-erations management and supervision be directed tocurtail employment of non-shareholder employees to amaximum of thirty (30) individuals.Voting for the Motion: Stanley Swanson and LyndonRumsey.Voting against the Motion: Jerry McChesney, WaltHuttula, Charles Wright, Ron Reibel and MelfordStroup.Motion failed.4. Work Force Reduction: Motion made by MelfordStroup, seconded by Ron Reibel that due to currentmarket conditions and other economic considerations,management and supervision be directed to immediate-ly terminate the employment of all non-shareholderproduction employees.Votingfor the Motion: Jerry McChesney, Walt Huttula,Charles Wright, Ron Reibel and Melford Stroup.Voting against the Motion: Stanley Swanson and Lyn-don Rumsey.Motion carried.641 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Adjournment: Motion made by Stanley Swanson,seconded by Walt Huttula and unanimously passed toadjourn the meeting.Meeting adjourned at 12:45 p.m./s/ Gerald R. McChesneyJerry McChesney, President/s/ Lyndon RumseyLyndon Rumsey, SecretaryCost of Meeting: $ 240.00Cost of Meetings to date: $ 5,526.25At the close of the meeting, McChesney directed Grenierto pass the word to the nonshareholders that they had beendischarged "due to economic considerations," after whichthis notice was posted over Rumsey's name:NOTICETHIS Is To INFORM EACH SHAREHOLDER-WORKER THATTHE BOARD OF DIRECTORS HAS INSTRUCTEDMANAGEMENT AND SUPERVISION To TERMINATE THEEMPLOYMENT OF A ll Non-Shareholder Employees.YOUR COOPERATION AND SUPPORT Is REQUESTED ANDIs NECESSARY FOR THE TRANSITION To A FULLSHAREHOLDER-WORK FORCE.The elimination of the nonshareholders dictated variousadjustments. Jobs were consolidated, some shifts for somejobs were struck, crew sizes in some instances werereduced, hours were increased, automation was stepped up,and, in Rumsey's words, "people pulled together a littleharder." The result, according to Mill, was a drop inproduction accompanied by an increase in production perman-hour.Respondent apparently was suffering from a manpowershortage, undoubtedly caused in large part by the dis-charge of the nonshareholders, at least as late as theshareholders' annual meeting in November 1976. Theminutes of that meeting reveal that Mill spoke of a need for"more automation to solve our manpower problems," andof the necessity that Respondent supplement its ownveneer production from outside sources "to be able tomaintain anywhere near the spreader production balancethat we need ...with our own limited amount of men."Other indications of Respondent's economic health andprospects. Aside from the assorted alarmist commentsallegedly made in the June 14 meeting, the record affordsan abundant base for objective insight into Respondent'scondition and prospects at and around that time.Respondent's fiscal and production year runs from July Ithrough June 30. The year ending June 30, 1976-i.e., 16days after the mass discharge-was, in McChesney'swords, "the best year of production that we had." Thei" Asked on cross-examination to define "uptick," Rumsey said it means"a slight jump, possibly."12 As earlier mentioned, Rumsey testified that he trusted thejudgment ofMill and Grenier "in most respects." When faced on cross-examination withaccountant's report for that year discloses, moreover, thatsales and net earnings exceeded the previous year's by$4,466,508 and $268,950, respectively. Beyond that, Greni-er reported at the shareholders' annual meeting in Novem-ber 1976, as revealed by the minutes, that man-hourproduction in the fiscal years ending in 1975 and 1976 wasat "a record high," and McChesney reported at the samemeeting:Fort Vancouver Plywood's 1976 fiscal year has beenanother good one for all shareholders. It wasn't asprofitable as some years we have had, but a lot betterthan most.The minutes of the directors' regular meetings in thefiscal year ending June 30, 1976, in setting forth Mill'smonthly reports, indicate that the market did declinestarting in February or March 1976 as concerns 5-ply-which evidently is a bellweather since it was the only pricecitation made by Mill at each meeting. But even so, thelevel as of June 17, 1976, exceeded the levels of 5 of the 12months in that eminently successful year. Thus:7/17/758/21/759/18/7510/16/7511/20/7512/18/751/15/762/19/763/18/764/15/765/26/766/17/76$108106114106116-118130$140148144144138122During the last regular directors' meeting before June 14,on May 26, Mill addressed himself to the declining marketby reading from a report that stated:[MJost respondents expect a sideways or a furtherdeteriorating market for the next two to five weeks. Agood number expect an uptick in June, citing vacationshutdowns in July and slowly improving true demand.Practically no one predicts a market collapse. tIn the same meeting, Grenier reported variously that"production is looking good," that the spreader crews "aredoing a better job in keeping the reject percentage down"(emphasis supplied), that the repatch department "is ingood shape now," that the green end "is in good shape,"and that "we should have a good month shipping." 12Concerning the industry generally, Crow's PlywoodLetter of June 4, 1976, stated that the sanded plywoodmarket "is wallowing as helpless as a dismasted schooner,"their optimistic reports as reflected by the minutes of the regular meetingsbefore June 14, however, he testified that he "wasn't in agreement with theirreports that said everything was running smoothly.'642 FORT VANCOUVER PLYWOOD COMPANYbut that "sheathing apparently bottomed out and is gaininga few points ...."'3 Continuing with reference to thesanded market, the letter noted that the situation wascommon to the time of year:It's the same old story. Only once in the 18-year historyof this letter has the market been liveable at APAmeeting time. That was 1973.Crow's letter of June II, presumably received by Re-spondent June 14, already was singing a happier song:As so often happens at the trailing off of an APAannual meeting, the panel markets bottom out (they'reusually softening as the meeting begins) and start toturn around. This APA meeting was no different.The June 11 letter also summarized a speech made at theAPA convention by Bronson J. Lewis, APA executive vicepresident, in which Lewis reportedly spoke of "many brightspots" in the plywood market, predicted that 1976 produc-tion "will look awfully good" compared to 1974 and 1975,and raised the possibility of a record market demand in1977 "helped by increased home building."Some alleged happenings before June 14. A week or sobefore June 14, according to both Mill and Grenier, Milldirected that Grenier prepare a manning chart on the basisof an all-shareholder complement. Explaining, Mill testi-fied that he thought it "very likely" that the directors wouldwant to discharge all the nonshareholders because of themarket situation. Mill could not cite any conversation witha director that gave him this feeling, although he did notrule out that having happened. Grenier testified, on theother hand, that Mill mentioned a conversation withHuttula while directing that the chart be prepared. It wasthis chart that Mill claimed to have mentioned at the June14 meeting, although unable to recall if it was physicallypresent.Grenier reputedly became convinced, while preparingthe chart, that an all-shareholder force was "a darn goodidea." He testified that he discussed the chart with Millonly when he turned it in, and then "just briefly," but thatMill likewise was persuaded that an all-shareholder com-plement was "a good idea." Even so, Grenier continued, heand Mill took no action, nor did they proffer copies of thechart to any of the directors-"it was just strictly betweenRoland and myself." According to McChesney, Grenierpossessed the authority to discharge all the nonsharehold-ers without board clearance.Mill's testimony does not reinforce Grenier that either ofthem believed an all-shareholder force to be a good idea.Mill, it will be remembered, testified that he and Grenierrecommended dismissal of only one-half of the nonshare-holders on June 14; and that he "couldn't put my finger onany spot where there was" fat as of June 13. Mill further13 Mill and McChesney both testified that, when some segments of theplywood market are more favorable than others, Respondent tailors itsproduction accordingly. As McChesney put it, Respondent will "go wherethe market is."14 Respondent contended during the hearing that three of those includedin the mass discharge--Maynard Azure, Parker Rogers, and Verne Wood--were supervisors, a position it seemingly abandons in its brief as concernsAzure. Assuming without deciding that one or all were supervisors, theirtestified that a disturbing aspect of the mass discharge wasthe loss from the glue spreader crews of "very experienced"nonshareholders, inasmuch as those positions demandfrom 6 months to 2 years of training.Rumsey testified that he told Grenier on or about June 1that, if Grenier did not bring the nonshareholder level backto 30, Rumsey intended to make an issue of it at a boardmeeting; and that Grenier expressed opposition becauseRespondent was "still behind in repatch" and vacationswere coming up. Grenier had no recall of such a conversa-tion, instead testifying that, during a regular board meet-ing, "probably" in March, Rumsey spoke of reducing thenonshareholder level to 30; and that Grenier responded:"[W]e can phase out some of them; I don't know if wecould phase out all 35 of them at that time." Rumsey couldnot recall a board meeting before June 14 in which thatissue was raised, although he assertedly had concluded"several months" earlier that something had to be done.McChesney testified that, "at various times" in theseveral months before June 14, he engaged in "off-the-cufftype conversations" with his fellow directors about thenumber of nonshareholders "that we were getting," butthat no one suggested board intervention to reverse thetrend. Grenier testified that, in February and March 1976,Huttula discussed with him "several times" the desirabilityof operating exclusively with shareholders.2. ConclusionIt is concluded that the mass discharge was motivatedlargely by antiunion considerations, and therefore violatedSection 8(a)(3) and (1) as alleged.14All of the elementsindicative of improper motivation are convincingly present.Thus:Timing. Although certain of the directors assertedly haddesired the elimination of the nonshareholders for years,the action followed by just a few days the advent of theorganizational activity, and by just a few months anunprecedented expansion of the nonshareholder comple-ment. In addition, the decisive board meeting was "verysudden" in Mill's words, or "on the spur of the moment,"to quote Grenier. Yet, of the two economic factorssupposedly dictating Respondent's action, Mill admittedthat log costs had been on an anticipated upward spiral foryears and Crow's Plywood Letters of June 4 and I 1 revealthat the market situation was common to that time of year.That leaves only the unforeseen emergence of unionactivities to explain the hurriedly called meeting.Knowledge. Respondent knew of the nonshareholders'union activities before the decision was made, as witnessthe predecision violations of Section 8(a)( ) by Reibel,Grenier, Marugg, and Diener, and the admissions ofMcChesney and Huttula that the subject arose during theJune 14 meeting. Knowledge also was suggested byReibel's remarks during that meeting that the nonshare-discharges nevertheless violated Sec. 8(aXl) because "motivated by a desireto discourage union activities in general among the employees" rather thanby a concern that they, as asserted supervisors, had abetted the organiza-tional drive. Hecks, Inc., 170 NLRB 178, 184, fn. 8 (1968). See also GeneralNutrition Center, Inc., 221 NLRB 850., 858-59 (1975); Fairview NursingHome, 202 NLRB 318, fn. 2 (1973): Krebs and King Toyota, Inc., 197 NLRB462, 463, fn. 4(1972); Pioneer Drilling Co., Inc., 162 NLRB 918, 923 (1967).643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDholders were "quiet, aloof, and shady," that they had been"very quiet" in the past month, and that he had noticedthem talking between floors -likely references to theirunion activities, Reibel's denials notwithstanding.Animus. Marugg's premeeting remark that Respondentshould start "breaking in" the new shareholders "in casethese f-ers go union on us," followed by Grenier's, that "ifthey do, we'll just shut down," evinced an animus capableof mass discharge; and the remarks of Reibel during theJune 14 meeting indicated animus as well as knowledge.Admissions. The postdischarge explanations of Diener("it was that union stuff') and Marugg ("you guys askedfor it; you just screwed yourselves"), when considered withall the other indicia of improper motivation, in all probabil-ity were based on well-grounded information rather thansurmise.Witness unimpressiveness. The claimed inability of Re-spondent's several witnesses to remember the June 14meeting in any detail was pandemic and on matters offundamental importance, indicating that this was part of agrand strategy to bury the truth and avoid those damningdiscrepancies that inevitably intrude when fabrication ofdetail is undertaken. But despite this orchestrated amnesia,their testimony was self- and mutually impeaching timeand time again, and fraught with implausibilities great andsmall, instances of which were noted or suggested in thesummary of their testimony.The failure of the economic defense. Respondent's eco-nomic defense was altogether unpersuasive. As notedabove, the two factors supposedly dictating the massdischarge, rising log costs and a down market, were inconformity with predictable and familiar patterns. Beyondthat, the objective evidence of Respondent's circumstancesand prospects sharply contradicted the hell-in-a-handbask-et rhetoric allegedly used by Rumsey and others in theJune 14 meeting. Respondent was just concluding "the bestyear of production that we had," with man-hour produc-tion at "a record high" and sales and net earnings ahead ofthe previous year's by vast sums; and the June 11 Crow'sPlywood Letter reported a speech in which the APA'sexecutive vice president predicted that 1976 production"will look awfully good" compared to 1974 and 1975 andspoke of a record market demand in 1977. In addition,Respondent's witnesses were so uniformly abject in theirpurported reconstructions of the June 14 economic deliber-ations that they betrayed, beyond slightest doubt, thepretextuousness of the economic defense.The evidence of Respondent's wrongdoing, in short, iscornucopic. The point, however, has been amply made andneeds no further amplification.'5D. The Alleged Violation of Section 8(a)(5) and (1)The General Counsel contends that the Union achieveda card majority among the nonshareholders, and that that,in combination with the mass discharge and other viola-"5 In its brief, Respondent relies heavily on the all-shareholder manningchart allegedly prepared by Grenier on or about June 1, and on Rumsey'sallegedly having admonished Grenier about the same time to reduce thenonshareholder complement, as indicative of lawful motivation. While it isnot doubted that Grenier prepared an all-shareholder manning chart, heand Mill are discredited that it was done before June 14, in view of theirtions above described, warrants a remedial order thatRespondent recognize and bargain with the Union; and,therefore, that Respondent's denial of the Union's recogni-tional demand violated Section 8(aX5) and (1).1. The unit questionFacts. The Union's demand letter of June 14, as clarifiedby the letter of June 16, in essence defined the unit inwhich recognition was sought as all of Respondent'snonshareholder employees. The questions thus posed arewhether the nonshareholders had a community of interestsufficiently distinct from the shareholders to justify share-holder exclusion from the unit, and whether the fourprospective shareholders in their trial periods at relevanttimes should be in or out.In addition to working alongside and interchangeablywith one another, shareholders and nonshareholders wereequally eligible for advancement to supervision, meritbeing the only criterion; all were equally subject to thedisciplinary authority of the plant superintendent, short ofdischarge; all had the same health and welfare coverageand the same vacation and holiday entitlement; and all gotthe same discount when purchasing Respondent's productsand at its service station.Otherwise, there were important differences in theirsituations. As mentioned before, shareholders receiveadvances against year-end earnings on an hourly basis, inlieu of wages; and all receive the same rate of advanceregardless of duties. The hourly rate was $7 in June 1976.They also receive a year-end "patronage dividend" out ofprofits in excess of advances, proportionate to hoursworked by each. Nonshareholders, on the other hand,received an hourly wage, which varied depending on jobclassification and shift, the range generally being between$5 and $6 at relevant times. Shareholders and nonshare-holders alike participated in a profit-sharing program, butit contained a 30-percent weighting in favor of theshareholders on the theory of superior productivity.Shareholders enjoyed preference over nonshareholders injob bidding, and a shareholder doing a given job on a givenshift was privileged to exchange shifts with, or "bump," anonshareholder doing that job on a different shift. Theplant superintendent was empowered to hire and firenonshareholders, but can only recommend the hire and fireof shareholders, the final say being the board's. Sharehold-ers, unlike nonshareholders, have never lost their jobsthrough a reduction in force; and, as this case amplydemonstrates, the nonshareholders were subject to enmasse discharge, for whatever reason, even though someconcededly were better employees than some of theshareholders.Finally, the right to vote upon, and become a member of,the board of directors was limited to shareholders.The prospective shareholders, as mentioned before, workas nonshareholders only for the 1-month term of their trialoverall testimonial unreliability and the utter implausibility of the chart'snot having been present and consulted at the June 14 meeting if then inexistence. Rumsey's alleged admonition to Grenier likewise is discredited.Grenier not only failed to corroborate but contradicted Rumsey's testimonyon the point, and Rumsey was a generally unbelievable witness in any event.644 FORT VANCOUVER PLYWOOD COMPANYperiods, after which they either become shareholders or areterminated. The four prospectives on the payroll on June14 were not included in the mass discharge; and in factwere converted to shareholders during the regular boardmeeting on June 17.Conclusion. It is concluded, based upon the extent oftheir participation in the management of Respondent, theirunique stake in its economic fortunes, and their preferredstanding vis-a-vis the nonshareholders concerning jobtenure and bidding and bumping rights, that the sharehold-ers were a group apart from the nonshareholders for unitpurposes under the Act. Sida of Hawaii, Inc., 191 NLRB194 (1971); Brookings Plywood Corporation, 98 NLRB 794(1952). It is further concluded that the prospective share-holders, during their trial periods, possessed a communityof interest aligning far more closely with the shareholdersthan the nonshareholders, and so should also be excludedfrom the unit.The unit described below, which comports in substancewith that defined by the Union in its demand letters, isappropriate under the Act:All nonshareholder production and maintenance em-ployees employed by Fort Vancouver Plywood Compa-ny in its plant at Vancouver, Washington, excluding allshareholders, prospective shareholders, office clericalemployees, professional employees, guards, and super-visors as defined in the Act.2. The majority questionFacts. Respondent's nonshareholder production andmaintenance complement numbered 72, excluding the 4prospectives, as of June 14-the date of both the massdischarge and the Union's first demand. Of those 72, 41signed union authorization cards. The first were signedJune 9 and the last June 16. At least six were signed afterthe discharges, and at least one so signed was backdated toa predischarge time.The parties are in disagreement over the unit status oftwo signers -Parker Rogers and Verne Wood-Respon-dent contending that they were supervisors and thus to beexcluded.' They also are in disagreement over the statusof five nonsigners-Arnell Bosh, Ed Haufe, Mike Hyde,Larry Randall, and Ronald Redfearn--the General Coun-sel contending that their employment was of too casual anature to permit inclusion.The cards, all identical, took this form:International Woodworkers of AmericaI, ----- now employed by -- -do herebymake application for membership in the:18 As noted previously, Respondent was of the position during thehearing that another signer. Maynard Azure, a ticket man, also was asupervisor. In its bnef, however, it makes the argument only with respect toRogers and Wood.II But leaving the status of those seven undecided on the ments.INTERNATIONAL WOODWORKERS OFAMERICA,and hereby designate said Union as my bargainingagency in all matters pertaining to wages, hours andother conditions of employment.Signature: -----Street -- City ----- State -----Date: ----- Phone No. ----There is no evidence that any of the cards were representedto any of the signers as being solely for some purpose otherthan that printed on them.Conclusion. Resolving the unit status of the sevendisputed employees in favor of Respondent for purposes ofargument,s? the Union nevertheless had 39 cards in a unitof 70 as of June 16, when it repeated its demand throughthe letter clarifying the unit description. It thus had a clearcard majority. Moreover, there was nothing in the contentof the cards or in the manner of their solicitation toinvalidate them for recognitional purposes. N. LR.B. v.Gissel Packing Co., Inc., 395 U.S. 575, 606-607 (1969);Walgreen Company, 221 NLRB 1096 (1975); The GreatAtlantic & Pacific Tea Company, Inc., Birmingham Division,210 NLRB 593 (1974); Federal Stainless Sink Div. ofUnarco Industries, Inc., 197 NLRB 489 (1972); Levi Strauss& Co., 172 NLRB 732 (1968); Cumberland Shoe Corpora-tion, 144 NLRB 1268 (1963).It is concluded, therefore, that the Union had a validcard majority at relevant times.'83. The reliability of the cards as opposed to anelectionRespondent perpetrated the most egregious sort ofmisconduct by its liquidation of the nonshareholder unit;and, in so doing, destroyed any possibility of-and forfeit-ed its right to-an NLRB election as a fair test of employeesentiment concerning union representation. Therefore,since the Union did possess a valid card majority in thatappropriate unit, a bargaining order is necessary andproper to protect the employees' representational rights.Moreover, by refusing the Union's repeated demand forrecognition in those circumstances, Respondent violatedSection 8(a)(5) and (1). E.g., Randall P. Kane, Inc., d/b/aThe Catalyst, 230 NLRB 355 (1977); Donn Products, Inc. &American Metals Corporation, 229 NLRB 116 (1977); FourWinds Industries, Inc., 228 NLRB 1124 (1977); HambreHombre Enterprises, Inc., d/b/a Ponchito's, 228 NLRB 136(1977); Jimmy Dean Meat Company, Inc. of Texas, 227NLRB 1012 (1977); Trading Port, Inc., 219 NLRB 298(1975).CONCLUSIONS OF LAW1. By telling a nonshareholder employee that it wouldhave to start "breaking in" the new shareholders in case thenonshareholders "go union on us"; by telling a nonshare-is It is of no moment that some of the nonshareholders signed afterdischarge. Their employee status continued unimpaired in point of lawbecause of the illegality of the discharges. Nor is it of any moment in thecircumstances that one or more of the cards was backdated.645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDholder employee that it would "just shut down" should theUnion get in; by interrogating nonshareholder employeeswhether they had "signed up" with the Union, about what"went on" at a union organizing meeting, and who was"behind" the union activities; by telling nonshareholderemployees, with reference to their discharges and theirunion activities, that they had "asked for it" and had"screwed themselves"; and by telling a nonshareholderemployee that the mass discharge of nonshareholders wasbecause of "that union stuff," all as found herein, Respon-dent in each instance violated Section 8(a)(1) of the Act.2. By discharging its entire nonshareholder comple-ment on June 14, 1976, as found herein, Respondentviolated Section 8(a)(3) and (1) of the Act.3. By refusing to recognize the Union as the exclusivecollective-bargaining representative of its nonshareholderemployees in the appropriate production and maintenanceunit after June 16, 1976, as found herein, Respondentviolated Section 8(a)(5) and (1) of the Act.4. Respondent did not otherwise violate the Act asalleged.Upon the foregoing findings of fact, conclusions of law,and the entire record,'9and pursuant to Section 10(c) ofthe Act, I hereby issue this recommended:ORDER20The Respondent, Fort Vancouver Plywood Company,Vancouver, Washington, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Telling nonshareholder employees that it would haveto start "breaking in" the new shareholders in case thenonshareholders "go union on us"; or telling nonshare-holder employees that it would "just shut down" should theUnion get in; or interrogating nonshareholder employeeswhether they had "signed up" with the Union, about what"went on" at a union organizing meeting, and who was"behind" the union activities; or telling nonshareholderemployees, with reference to their discharges and theirunion activities, that they had "asked for it" and had"screwed themselves"; or telling nonshareholder employ-ees that their mass discharge was because of "that unionstuff."(b) Discharging or otherwise discriminating againstnonshareholders because of the union activities of some orall of them.(c) Refusing to recognize Local Union No. 3-3, Interna-tional Woodworkers of America, AFL-CIO, as the exclu-sive collective-bargaining representative of its nonshare-holder employees in the appropriate unit, described below.(d) In any other manner interfering with, restraining, orcoercing employees in their exercise of rights under theAct.2. Take this affirmative action:(a) Upon request, recognize and bargain with LocalUnion No. 3-3, International Woodworkers of America,AFL-CIO, as the exclusive representative of all nonshare-holder employees in the appropriate unit; and, if anunderstanding is reached, embody it in a signed documentif asked to do so. The appropriate unit is:All nonshareholder production and maintenance em-ployees employed by Fort Vancouver Plywood Compa-ny in its plant at Vancouver, Washington, excluding allshareholders, prospective shareholders, office clericalemployees, professional employees, guards, and super-visors as defined in the Act.(b) Offer the 72 nonshareholders unlawfully dischargedon June 14, 1976, immediate and full reinstatement to theirformer jobs, or, if any such jobs no longer exist, tosubstantially equivalent jobs, without prejudice to theirseniority and other rights and privileges; and make themwhole for any loss of earnings and/or benefits suffered byreason of the unlawful discharges.2(c) Post at its plant in Vancouver, Washington, copies ofthe attached notice marked "Appendix."22Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.19 The transcript is corrected to state "Walter Huttula" instead of"Howard W. Peterson."20 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.21 Backpay and interest thereon to be computed in the mannerprescribed in F W. Woolworth Conpany, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). See, generally, Isis Plumbing diHeating Co., 138 NLRB 716 (1962).22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Portland, Oregon, on April 19 through22 and April 25 through 29, 1977, in which we participatedand had a chance to give evidence, resulted in a decisionthat we had committed certain unfair labor practices inviolation of Section 8(aXI), (3), and (5) of the NationalLabor Relations Act, and this notice is posted pursuant tothat decision.646 FORT VANCOUVER PLYWOOD COMPANYThe National Labor Relations Act gives all employeesthe following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT tell nonshareholder employees that wewould have to start "breaking in" the new shareholdersin case the nonshareholders "go union on us"; or tellnonshareholder employees that we would "just shutdown" should the Union get in; or interrogate nons-hareholder employees whether they had "signed up"with the Union, about what "went on" at a unionorganizing meeting, and who was "behind" the unionactivities; or tell nonshareholder employees, with refer-ence to their discharges and their union activities, thatthey had "asked for it" and had "screwed themselves";or tell nonshareholder employees that their massdischarge was because of "that union stuff."WE WILL NOT discharge or otherwise discriminateagainst nonshareholders because of the union activitiesof some or all of them.WE WILL NOT refuse to recognize Local Union No.3-3, International Woodworkers of America, AFL-CIO, as the exclusive collective-bargaining representa-tive of our nonshareholder employees in the appropri-ate unit described below.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in their exercise of rightsunder the Act.WE WILL, upon request, recognize and bargain withLocal Union No. 3-3, International Woodworkers ofAmerica, AFL-CIO, as the exclusive representative ofall nonshareholder employees in the appropriate unit;and, if an understanding is reached, embody it in asigned document if asked to do so. The appropriateunit is:All nonshareholder production and maintenanceemployees employed by Fort Vancouver PlywoodCompany in its plant at Vancouver, Washington,excluding all shareholders, prospective sharehold-ers, office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.WE WILL offer the 72 nonshareholders unlawfullydischarged on June 14, 1976, immediate and fullreinstatement to their former jobs, or, if any such jobsno longer exist, to substantially equivalent jobs, withoutprejudice to their seniority and other rights andprivileges; and WE WILL make them whole for any lossof earnings and/or benefits suffered by reason of theunlawful discharges.FORT VANCOUVERPLYWOOD COMPANY647